Citation Nr: 1008939	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  05-21 570A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 based on gallbladder surgery 
and treatment in 2002 and 2003.

2.  Entitlement to service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran served in active military service from July 1959 
to April 1963.

This appeal arises to the Board of Veterans Appeals (Board) 
from a December 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St Paul, Minnesota, that 
denied compensation under 38 U.S.C.A. § 1151 for surgery and 
treatment in 2002 and 2003.  This appeal also arises from a 
February 2005 RO rating decision that denied service 
connection for hepatitis C. 

Service connection for hepatitis C is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 28, 2002, VA cholecystectomy resulted in 
postoperative infections that required multiple surgical 
interventions by VA.  

2.  There is no indication of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in performing cholecystectomy in February 
2002 or in performing multiple surgical interventions for 
postoperative infections.  

3.  Surgical intervention by VA following cholecystectomy 
resulted in an additional disability of nerve entrapment 
syndrome.  

4.  A nerve entrapment syndrome is proximately due to VA 
hospitalization or medical treatment and is not a reasonably 
foreseeable consequence of cholecystectomy.  



CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for nerve entrapment syndrome are met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has remanded the case for development.  When the 
remand orders of the Board are not complied with, the Board 
itself errs in failing to ensure compliance.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In this case, all remand 
orders have been complied with.  

As set forth at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009), VA has a duty to notify and to 
assist claimants in substantiating a claim for VA benefits.  
In this case, the Board is granting in full the benefit 
sought by the claimant.  Any error committed with respect to 
either the duty to notify or the duty to assist does not 
result in unfair prejudice to the claimant and need not be 
discussed.  

§ 1151 Compensation

The Veteran underwent laparoscopic cholecystectomy 
(gallbladder removal) in February 2002 at a VA Medical 
Center.  (See claims files, Vol 2).  A post-surgery 
peritoneal abscess developed.  Surgical drainage procedures 
were performed at various times, including in October and 
November 2002. 

In August 2003, the Veteran requested compensation under 
38 U.S.C.A. § 1151.  (See claims files, Vol 1).  

In November 2004, the Veteran underwent a VA compensation 
examination.  (See claims files, Vol 3).  The examining 
physician noted that the pertinent history contains extremely 
difficult and convoluted facts.  The physician noted that 
just prior to the February 28, 2002, cholecystectomy, the 
risk of bleeding, infection, and bile duct injury was 
discussed with the Veteran.  The physician noted that the 
February 28, 2002, VA surgery report documents bile leakage 
into the right upper quadrant during excision of the gall 
bladder.  The physician noted that the surgery site was 
irrigated with a copious amount of fluid, as a precaution 
where bile spillage has occurred.  The physician noted 
multiple failed surgical attempts to drain the resulting 
perihepatic abscess, followed in October 2003 by yet another 
laparoscopy procedure that revealed multiple gallstones and 
an abscess remaining in the abdominal cavity.  This area was 
then incised, reopened, and re-drained.  Chest pains and 
other problems have persisted since then.  

The diagnosis from the November 2004 VA examination was 
cholecystitis and cholelithiasis with resultant pancreatitis 
with laparoscopic cholecystectomy with subsequent 
postoperative subphrenic abscesses, drained, multiple, with 
residuals to include operative site pain.  The November 2004 
VA examining physician commented on the February 2002 
operative procedure and questioned why that surgeon had 
elected to do a laparoscopic cholecystectomy rather than an 
open surgery method.  The physician then attributed a 
significant degree of additional disability to the VA 
surgeries and abscesses, but found no evidence of 
carelessness or negligence in the performance of the February 
2002 VA cholecystectomy. 

In December 2004, the RO denied compensation under § 1151.  
(See claims files, Vol 3).  In his April 2005 notice of 
disagreement, the Veteran alleged that it was not the 
February 28, 2002, laparoscopic cholecystectomy that caused 
additional disability.  Rather, he alleged that during a 
later-dated surgical abscess drainage procedure they had cut 
a nerve, which now causes severe, chronic pain.  (See claims 
files, Vol 3).  This allegation triggered the need for 
another medical opinion.  

In September 2005, the VA physician who performed the 
November 2004 VA compensation examination reviewed the case 
and offered an addendum opinion.  (See claims files, Vol 4).  
The physician noted that multiple abscess drainage procedures 
had left the Veteran with a small pneumothorax (since 
resolved) and also left him with right upper quadrant pain.  
The right upper quadrant pain was most probably due to 
"nerve entrapment syndrome" as a result of the multiple 
abscess drainage procedures.  The physician summed-up with, 
"I do not believe there was particularly any carelessness, 
but there certainly was a great deal of unfortunate 
postoperative problems." 

No physician has controverted the September 2005 addendum 
opinion.  The painful "nerve entrapment syndrome" of the 
right upper quadrant of the abdomen represents an additional 
disability proximately due to VA surgery.  This nerve 
entrapment syndrome will be the focus of the analysis below.  

Under § 1151, a claimant must show an additional disability 
proximately due to VA hospital care, medical or surgical 
treatment, or VA examination, and a claimant must also show 
that the proximate cause of additional disability is due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospital care, medical or surgical treatment, 
or examination.  Alternatively, for claims filed on or after 
October 1, 1997, a claimant may show that he/she suffers from 
additional disability or death which was caused by VA 
hospital care, medical or surgical treatment or examination; 
and that the proximate cause of the additional disability was 
an event which was not reasonably foreseeable.  38 U.S.C.A. 
§ 1151 (a)(1)(A) and (B) (West 2002 & Supp 2009); 38 C.F.R. 
§ 3.361 (2009); VAOPGCPREC 40-97.

In determining whether additional disability exists, the 
physical condition immediately prior to the disease or injury 
upon which the claim for compensation is based will be 
compared with the subsequent physical condition resulting 
from the disease or injury.  Compensation will not be payable 
for the continuance or natural progress of diseases or 
injuries for which the hospitalization or treatment was 
authorized.  38 C.F.R. § 3.361(b).

It is necessary to show that additional disability actually 
resulted from such disease, or that an injury or an 
aggravation of an existing disease or injury was suffered as 
a result of hospitalization or medical treatment and is not 
merely coincidental therewith.  The mere fact of aggravation, 
alone, will not suffice to make the disability compensable in 
the absence of proof that it resulted from disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of training, hospitalization, medical or surgical 
treatment, or examination.  38 C.F.R. § 3.361(c)(1).

According to 38 C.F.R. § 3.361 (d) (2) an event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  

The necessity of showing additional claimed disability due to 
VA surgery is easily met in this case because the November 
2004 report clearly admits to a significant degree of 
additional disability due to VA surgery.  Therefore, what 
remains to be proven is that the additional disability is 
proximately due to carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the hospital care, medical or 
surgical treatment, or examination, or, that the proximate 
cause of the additional disability was an event which was not 
reasonably foreseeable. 

The reviewing VA physician found no negligence or 
carelessness in any VA surgery.  The Board infers from this 
that the reviewing physician found no lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing medical care.  What is not present, however, is 
any finding of reasonable foreseeability of the resulting 
nerve entrapment syndrome.  In November 2004, the VA examiner 
noted that the Veteran had been informed of the risk of 
bleeding, infection, and bile duct injury.  A nerve 
entrapment syndrome was not mentioned.  This fact adds weight 
to the argument that a nerve entrapment syndrome was not a 
foreseeable consequence of cholecystectomy. 

In September 2005, the physician admitted that there was a 
great deal of "unfortunate" postoperative problems.  The 
physician did not, however, describe the resulting nerve 
entrapment syndrome as a reasonably foreseeable event.  

Because an informed consent provision, as explained to the 
Veteran prior to surgery, does not mention a risk of a 
resulting nerve entrapment syndrome, it must be concluded 
that it is at least as likely as not that the resulting nerve 
entrapment syndrome is an event that was not reasonably 
foreseeable at the time of the February 28, 2002, 
cholecystectomy or later drainage procedures.  

Because there is no competent medical evidence tending to 
show that performing a cholecystectomy entails an ordinary, 
foreseeable risk of incurring a nerve entrapment syndrome, 
the Board must conclude that the painful nerve entrapment 
syndrome that the Veteran has suffered due to VA surgery is 
an event not reasonably foreseeable.  After considering all 
the evidence of record, the Board finds that the evidence 
favors the claim.  Compensation under § 1151 for a nerve 
entrapment syndrome must therefore be granted.    


ORDER

Compensation under § 1151 for a nerve entrapment syndrome is 
granted.


REMAND

VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).

With respect to service connection for hepatitis C, the 
service treatment records do not reflect any hepatic 
disorder, but do reflect that the Veteran acquired a tattoo 
on the right forearm.  (See claims files, Vol 1).  In July 
2004, he claimed that he acquired hepatitis C during active 
service because of tattoos that he received.  (See claims 
files, Vol 3).  He submitted numerous VA medical reports 
dated in the early 2000s that note a history of hepatitis C.  
(See claims files, Vol 5). 

Because there is competent evidence of hepatitis C and 
because the Veteran's claim that his chief risk factor during 
active service was the acquisition of tattoos, it would be 
helpful to obtain an opinion addressing the etiology of 
hepatitis C, or any other hepatic-related symptom or disorder 
found.  The Board is not competent to supply such 
information.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding that a claimant seeks service connection for the 
symptoms regardless of how those symptoms are diagnosed or 
labeled).

Accordingly, the case is REMANDED for the following action:

1.  VA should make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an examination by 
an appropriate specialist.  The claims 
file should be made available to the 
physician for review of the pertinent 
evidence.  The physician should elicit a 
history of risk factors from the Veteran 
and answer the following:

I.  What is the current diagnosis or 
diagnoses relative to hepatitis?

II.  For any hepatic-related 
disorder found, is it at least as 
likely as not that this disability 
had its onset in service or 
otherwise related to such risk 
factors as tattoos acquired during 
active service?  

III.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
service connection claim.  If the benefit 
sought remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the claim.  No action by the Veteran 
is required until he receives further notice; however, the 
Veteran is advised that failure to report for examination, 
without good cause, may have adverse consequences on his 
claim.  38 C.F.R. § 3.655 (2009).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


